Name: Council Regulation (EEC) No 1599/83 of 14 June 1983 fixing, for the period 1 November 1983 to 31 October 1984, the basic price and the standard quality for slaughtered pigs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22 . 6 . 83 Official Journal of the European Communities No L 163 /55 COUNCIL REGULATION (EEC) No 1599/83 of 14 June 1983 fixing, for the period 1 November 1983 to 31 October 1984, the basic price and the standard quality for slaughtered pigs Whereas the most representative class and cate ­ gories of weight in Community production should be taken as the standard quality ; Whereas the application of those criteria results in the basic price being fixed at a level higher than that adopted for the previous period, HAS ADOPTED THIS REGULATION : Article 1 For the period 1 November 1983 to 31 October 1984 the basic price for slaughtered pigs of the standard quality shall be 2 053,87 ECU per 1 000 kilograms. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organ ­ ization of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in parti ­ cular Article 4 (4) thereof, Having regard to the proposal from the Commis ­ sion (3), Having regard to the opinion of the European Parliament (4), Having regard to the opinion of the Economic and Social Committee (5), Whereas, when the basic price for slaughtered pigs is fixed, account should be taken of the objectives of the common agricultural policy and of the contri ­ bution which the Community desires to make to the harmonious development of world trade ; whereas the objectives of the common agricultural policy are in particular to ensure a fair standard of living for the agricultural community , to ensure that supplies are available and that they reach consumers at rea ­ sonable prices ; Whereas the basic price must be fixed in accordance with the criteria laid down in Article 4 ( 1 ) of Regula ­ tion (EEC) No 2759/75 for a standard quality defined according to Council Regulation (EEC) No 2760/75 of 29 October 1975 determining the Com ­ munity scale for grading pig carcases (6) ; Article 2 The standard quality shall be the quality for pig car ­ cases of Class II of the Community scale for grad ­ ing pig carcases laid down by Regulation (EEC) No 2760/75, excluding those carcases with a weight of less than 70 kilograms and those with a weight equal to or greater than 160 kilograms. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 November 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1983 . For the Council The President I. KIECHLE (') OJ No L282, 1 . 11 . 1975 , p. 1 . 0 OJ No L 307, 18 . 11 . 1980, p. 5 . (3 ) OJ No C 32, 7 . 2 . 1983 , p. 67 . (4 ) OJ No C 96, 11. 4. 1983 , p. 47 . (5) OJ No C 81 , 24. 3 . 1983, p. 6. (6) OJ No L 282, 1 . 11 . 1975 , p. 10 .